United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
I.T., Appellant
and
DEPARTMENT OF THE ARMY, ANNISTON
ARMY DEPOT, Anniston, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1815
Issued: March 10, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 30, 2013 appellant filed a timely appeal of a June 13, 2013 Office of Workers’
Compensation Programs’ (OWCP) merit decision denying her claim for a schedule award.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant has more than 17 percent impairment of her right upper
extremity for which she has received a schedule award.
FACTUAL HISTORY
On January 20, 2011 appellant, then a 58-year-old heavy mobile equipment mechanic,
filed a traumatic injury claim alleging that she injured her right shoulder2 and right knee when
1
2

5 U.S.C. § 8101 et seq.

Appellant received a prior schedule award on January 14, 2002 for 17 percent impairment of her right upper
extremity for the period September 17 through December 29, 2001. This award was issued in claim number
xxxxxx739.

she slipped and fell in the performance of duty. She underwent a magnetic resonance imaging
(MRI) scan of her right shoulder on January 20, 2011 which demonstrated degenerative changes
of acromioclavicular joint, and possible partial tears of the infraspinatus and supraspinatus
tendons. OWCP accepted appellant’s claim for partial thickness tear of the right rotator cuff and
right knee sprain on March 9, 2011. On April 29, 2011 it expanded her accepted conditions to
include sprain of the right shoulder or upper arm and aggravation of osteoarthritis of the right
shoulder.
Appellant underwent right shoulder surgery on December 13, 2011 consisting of right
shoulder biceps tenodesis, right shoulder subacromial decompression and right shoulder mini
open rotator cuff repair.
An MRI scan dated May 29, 2012 demonstrated degenerative arthritis of the humeral
head, partial tear of the anterior fibers of the supraspinatus and possible labral tear. Appellant
underwent right shoulder arthroscopy with supraspinatus repair and chondroplasty of the
humeral head and glenoid on August 1, 2012.
On January 22, 2013 appellant received a permanent impairment rating of seven percent
under the American Medical Association, Guides to the Evaluation of Permanent Impairment
(A.M.A., Guides).3 Dr. Michael Wiedmer, a Board-certified orthopedic surgeon, found that
appellant had a rotator cuff injury, full-thickness tear under Table 15-5 of the A.M.A., Guides.4
He found that appellant had class 1 impairment with functional history, physical examination and
clinical studies modifiers of 3, 3 and 4 respectively resulting in a net adjustment of plus 2 or
grade E. Dr. Wiedmer concluded that appellant had seven percent impairment of the right upper
extremity.
Appellant requested a schedule award on March 1, 2013. OWCP referred her claim to
OWCP’s medical adviser on March 4, 2013. The medical adviser reviewed appellant’s claim
and agreed with Dr. Wiedmer’s application of the A.M.A., Guides and the impairment rating of
seven percent of the right upper extremity. In a supplemental report dated April 11, 2013, he
noted that appellant’s previous schedule award was for the repair of a partial thickness rotator
cuff tear of the right shoulder and that no additional schedule award was due.
By decision dated June 13, 2013, OWCP denied appellant’s claim for a schedule award
finding that she did not have more than 17 percent impairment of her right upper extremity for
which she had previously received a schedule award.
LEGAL PRECEDENT
The schedule award provision of FECA5 and its implementing regulations6 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment for
3

20 C.F.R. § 10.404. For impairment ratings calculated on and after May 1, 2009, OWCP should advise any
physician evaluating permanent impairment to use the sixth edition. Federal (FECA) Procedure Manual, Part 2 -Claims, Schedule Awards & Permanent Disability Claims, Chapter 2.808.6.a (January 2010).
4

A.M.A., Guides 403, Table 15-5.

5

5 U.S.C. §§ 8101-8193, 8107.

6

20 C.F.R. § 10.404.

2

loss or loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage loss of a member shall be determined. The method
used in making such determination is a matter which rests in the discretion of OWCP. For
consistent results and to ensure equal justice, the Board has authorized the use of a single set of
tables so that there may be uniform standards applicable to all claimants. OWCP evaluates the
degree of permanent impairment according to the standards set forth in the specified edition of
the A.M.A., Guides.7
If a claimant who has received a schedule award calculated under a previous edition of
the A.M.A., Guides is entitled to additional benefits, the increased award will be calculated
according to the sixth edition. Should the subsequent calculation result in a percentage of
impairment lower than the original award (as sometimes occurs), a finding should be made that
the claimant has no more than the percentage of impairment originally awarded, that the
evidence does not establish an increased impairment, and that OWCP has no basis for declaring
an overpayment. Similarly, awards made prior to May 1, 2009 (the effective date for use of the
sixth edition) should not be reconsidered merely on the basis that the A.M.A., Guides have
changed. All permanent partial impairment calculations made on or after May 1, 2009 must be
based on the sixth edition.8
In addressing upper extremity impairments, the sixth edition requires identification of the
impairment class for the diagnosed condition (CDX), which is then adjusted by grade modifiers
based on Functional History (GMFH), Physical Examination (GMPE) and Clinical Studies
(GMCS). The net adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).9
ANALYSIS
OWCP accepted appellant’s claim for partial thickness tear of the right rotator cuff and
sprain of the right shoulder or upper arm as well as aggravation of osteoarthritis of the right
shoulder. Appellant’s physician, Dr. Wiedmer, diagnosed a rotator cuff injury, full-thickness
tear under Table 15-5 of the A.M.A., Guides.10 He found that appellant had a class 1 impairment
with functional history, physical examination and clinical studies modifiers of 3, 3 and 4
respectively resulting in a net adjustment of plus 2 or grade E. Dr. Wiedmer concluded that
appellant had seven percent impairment of the right upper extremity. OWCP’s medical adviser
reviewed appellant’s case and agreed with Dr. Wiedmer’s impairment rating of seven percent.
He also noted that appellant had previously received a schedule award for right rotator cuff
injury of 17 percent under a previous edition of the A.M.A., Guides. The medical adviser
concluded that appellant was not entitled to any additional schedule award.

7

For new decisions issued after May 1, 2009, OWCP began using the sixth edition of the A.M.A., Guides.
A.M.A., Guides, 6th ed. (2009); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Award and
Permanent Disability Claims, Chapter 2.808.6a (January 2010); Federal (FECA) Procedure Manual, Part 3 -Medical, Schedule Awards, Chapter 3.700, Exhibit 1 (January 2010).
8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.7(b)(4) (January 2010)
9

A.M.A., Guides 411.

10

Id. at 403, Table 15-5.

3

The Board finds that the medical evidence of the record establishes that appellant
currently has seven percent impairment of her right upper extremity due to her accepted rotator
cuff injuries. The Board further finds that, as appellant previously received a schedule award
due to a right rotator cuff injury of 17 percent, she is not entitled to any additional schedule
award.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has no more than 17 percent impairment of her right upper
extremity for which she has received a schedule award.
ORDER
IT IS HEREBY ORDERED THAT June 13, 2013 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: March 10, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

